Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
In claim 1, line 7, “comprises” should be --comprising--.  
In claim 1, line 8, “pumps hydraulically” should be --pumps is hydraulically--.
In claim 1, line 9, “a variable” should be --an additional--. 
In claim 1, line 9, “one fixed” should be --one additional--. 
In claim 2, line 2, “the system” should be --the hydraulic system--.
In claim 5, line 2, “the system” should be --the hydraulic system--.
In claim 6, lines 2-3, “the system” should be --the hydraulic system--.
In claim 8, lines 2-3, “the system” should be --the hydraulic system--.
In claim 9, line 2, “the system path and the system” should be --the hydraulic system path and the hydraulic system--.
In claim 10 line 6, “the system” should be --the hydraulic system--.
In claim 10, line 6, “the lubrication” should be --the hydraulic lubrication--.
Further instances of references to “the hydraulic system path”, “the hydraulic system circuit”, “the hydraulic lubrication circuit”, etc. of claims 1, 14, and 20 in respective dependent claims should be similarly corrected as stated above.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation "the pump combination" in line 2 and line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim since “a pump combination” is not explicitly required in claim 1.
Claim 5 recites the limitation "the pump assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “a variable displacement pump or a fixed displacement pump hydraulically connected to the output side of the branching point and integrated into the hydraulic system path, where at least two fixed displacement pumps are integrated into the hydraulic system path” in lines 8-10.  It is unclear which pump configuration integrated into the hydraulic system path is required by the claim.
Claim 20 recites “a variable displacement pump or a fixed displacement pump hydraulically connected to the output side of the branching point and integrated into the hydraulic system path, where at least two fixed displacement pumps are integrated into the hydraulic system path” in lines 8-10.  It is unclear which pump configuration integrated into the hydraulic system path is required by the claim.
Regarding claims 6-10 and 15-19, there dependence on indefinite claims render the claims themselves indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitter (20090158727).  Bitter discloses (claim 1) a hydraulic arrangement for a vehicle transmission with a hydraulic system path leading to a hydraulic system circuit (TRANS 16,MAIN 10) with a system pressure, a hydraulic lubrication path leading to a hydraulic lubrication circuit (LUBE 12,14) with a lubrication pressure, a branching point (not numbered) connected to an output side of the system and lubrication paths, wherein a variable displacement pump 22 is hydraulically connected to an input side of the branching point, and a variable displacement pump 18 is hydraulically connected to the output side of the branching point and integrated into the hydraulic system path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bitter, as applied to claim 1 in view of Fideler et al. (20050263352).  Bitter discloses all of the claimed subject matter except for one of the pumps being two fixed displacement pumps integrated into the hydraulic system path.
Fideler et al. teaches for a hydraulic circuit for oil supply of an automatic transmission and that there are two fixed displacement pump integrated into the hydraulic system path for the purposes of adapting the oil supply to the needs of the transmission.
Since Bitter and Fideler et al. are both in the same field of endeavor the purpose disclosed by Fideler et al. would have been recognized in the pertinent art of Bitter.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to substitute out one of the variable displacement pumps of Bitter for two fixed displacement pumps integrated into the hydraulic system path for the purposes of adapting the oil supply to the needs of the transmission.
Regarding claims 3 and 4, Fideler et al. further teaches for a selection valve 14 connected between the branching point and an input-side of the high pressure circuit wherein the selection valve comprises a plurality of different switch positions for different hydraulic connections between the high pressure circuit and the branching point.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bitter, as applied to claim 1 in view of Jo et al. (20140290767).  Bitter discloses all of the claimed subject matter except for a control valve hydraulically connected between the system circuit and the lubrication circuit, the control valve comprising two different switch positions such that, depending on its switch position, the control valve acts as a hydraulic connection or interruption between the two circuits, wherein at a system pressure below a predetermined maximum system pressure, the control valve comprises a first control switch position for a hydraulic interruption between the two circuits, and starting from an increasing system pressure, when the predetermined maximum system pressure is reached or exceeded, the control valve moves to a second control switch position for a hydraulic connection between the two circuits.
Jo et al. teaches for a hydraulic circuit for oil supply to a hydraulic system path 8 and a hydraulic lubrication path 4 and that there is a control valve 34 hydraulically connected between the hydraulic system circuit 8 and the hydraulic lubrication circuit 4, the control valve 34 comprising two different switch positions such that, depending on its switch position, the control valve acts as a hydraulic connection or interruption between the two circuits, wherein at a system pressure below a predetermined maximum system pressure, the control valve comprises a first control switch position for a hydraulic interruption between the two circuits (FIG. 1), and starting from an increasing system pressure, when the predetermined maximum system pressure is reached or exceeded (set by spring 38), the control valve moves to a second control switch position for a hydraulic connection between the two circuits (FIG. 2) for the purposes of recirculating a portion of the hydraulic pressure supplied to the hydraulic system circuit.  See Jo et al. paragraph [0045].
Since Bitter and Jo et al. are both in the same field of endeavor the purpose disclosed by Jo et al. would have been recognized in the pertinent art of Bitter.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the hydraulic circuit of Bitter to include a control valve hydraulically connected between the system circuit and the lubrication circuit, the control valve comprising two different switch positions such that, depending on its switch position, the control valve acts as a hydraulic connection or interruption between the two circuits, wherein at a system pressure below a predetermined maximum system pressure, the control valve comprises a first control switch position for a hydraulic interruption between the two circuits, and starting from an increasing system pressure, when the predetermined maximum system pressure is reached or exceeded, the control valve moves to a second control switch position for a hydraulic connection between the two circuits for the purposes of recirculating a portion of the hydraulic pressure supplied to the hydraulic system circuit.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other hydraulic arrangements for vehicle transmissions with lubrication circuits, selection valves, and coolers.

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The improvement comprises a selection valve connected to the output side of the pump (variable displacement or fixed displacement) hydraulically connected to the output side of the branching point of the hydraulic system path.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 14-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The improvements comprise a second selection valve connected to the output side of the pump (variable displacement or fixed displacement) hydraulically connected to the output side of the branching point of the hydraulic system path.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
September 10, 2022